ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of -                                   )
                                               )
VSE Corporation                                ) ASBCA Nos. 62724, 62725
                                               )
Under Contract No. DAAB07-03-D-B012            )

APPEARANCES FOR THE APPELLANT:                    Armani Vadiee, Esq.
                                                  Todd M. Garland, Esq.
                                                   Smith Pachter McWhorter PLC
                                                   Tysons Corner, VA

APPEARANCES FOR THE GOVERNMENT:                   Arthur M. Taylor, Esq.
                                                   DCMA Chief Trial Attorney
                                                  Patrick B. Grant, Esq.
                                                   Trial Attorney
                                                   Defense Contract Management Agency
                                                   Chantilly, VA

                                ORDER OF DISMISSAL

      The disputes have been settled. The appeals are dismissed with prejudice.

      Dated: April 6, 2021



                                               RICHARD SHACKLEFORD
                                               Administrative Judge
                                               Acting Chairman
                                               Armed Services Board
                                               of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 62724, 62725, Appeals of VSE
Corporation, rendered in conformance with the Board’s Charter.

      Dated: April 7, 2021


                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals